758 N.W.2d 536 (2008)
Glen SMILEY, Donna Smiley, Richard L. Hurford, Judi Hurford, Malcom J. Sutherland, Julie T. Sutherland, Colton P. Weatherspoon, Deborah J. Weatherspoon, Brit Gordon, Ann Gordon, Curtis Marsh, Judi Marsh, David E. Sorge, Madalynne Sorge, William H. Dance, Nick Spain, Sally Spain, Therese Cardoze, Richard C. Cardoze, Todd V. Callewaert, Jennifer S. Callewaert, Anthony Paddock, Darby Paddock, Margaret Feringa, Helen P. Thurber, Roy Lombardo, Sally Lombardo, Nila L. Carter, David Fitzsimons, Jr., Holly Fitzsimons, Robert Ollison and Dempsey Ollison, Plaintiff-Appellees,
v.
GROSSE POINTE WAR MEMORIAL ASSOCIATION, Defendant-Appellant.
Docket No. 136172. COA No. 275937.
Supreme Court of Michigan.
December 23, 2008.

Order
On order of the Court, the motions for leave to file briefs amicus curiae are GRANTED. The motion for reconsideration of this Court's June 23, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.